 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      STRIKE 3 HOLDINGS, LLC,
 8                          Plaintiff,
                                                     C17-1731 TSZ
 9         v.
                                                     MINUTE ORDER
10    JOHN DOE (73.225.38.130),
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)   Strike 3 Holdings, LLC’s unopposed motion, docket no. 191, for approval
14
   of the supersedeas bond issued by United States Fire Insurance Company as surety, in the
   amount of $49,970.23, evidence of which is attached as Exhibit 1 to the motion, docket
15
   no. 191 at 7-8 is GRANTED as follows. The Court APPROVES the amount of the bond
   and the sufficiency of the surety.
16
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 30th day of March, 2020.

19
                                                   William M. McCool
20                                                 Clerk

21                                                 s/Karen Dews
                                                   Deputy Clerk
22

23

     MINUTE ORDER - 1
